219 F.2d 706
UNITED STATES of America, Appellant,v.Constantine W. PARZYCK et al.
No. 15237.
United States Court of Appeals, Eighth Circuit.
January 6, 1955.

Appeal from the United States District Court for the District of Minnesota.
George E. MacKinnon, U. S. Atty., and Alex Dim, Asst. U. S. Atty., St. Paul, Minn., for appellant.
T. H. Wangensteen, Raymond J. Julkowski, Minneapolis, Minn., and William P. Murphy, St. Paul, Minn., for appellees.
PER CURIAM.


1
Appeal from District Court, 123 F. Supp. 385, dismissed on stipulation of parties.